Detailed Action
Summary
1. This office action is in response to the application filed on August 11, 2020. 
2. Claims 1-21 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 08/11/2020 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 18 and 19 are objected to because of the following informalities: 
Claims 18 and 19 recite “each stage” in lines 1 and 5 respectively should be “the each stage”.
Claim Rejection - 35 USC § 112 
7. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 21 are objected to because of the following informalities:
In regards to claim 1, recite “creepage distance or a minimum creepage distance”. The definition of the subject matter is vague and unclear in both the specification and claims as well.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Riggio “WO 01/26207”.
In re to claim 1, Riggo discloses a power supply circuit (Figs. 1-42A shows a single, two- stage power factor AC to DC converter. Examiner noted that all figs. are considered as same embodiment)  with a plurality of stages ((primary  and secondary side of the power factor of A C/DC) for converting a first voltage to a second voltage where the first voltage is greater than the second voltage (a voltage conversion of from the primary  side to the  secondary side of the power factor of A C/DC ) , wherein each stage of the power supply circuit comprises: a first circuit block (resistor R2)  configured to provide a start-up power (resistor R2 provides start up power to the control element until the rectifier and regulator CP is at full output) to a second circuit block (Sub- circuit PWFM clock/PWM output pin CLK is connected to the input pin GAl of buffer sub-circuit AMP); the second circuit block configured to generate a Pulse-Width-Modulation (PWM) signal  (Sub- circuit PWFM clock/PWM output pin CLK is connected to the input pin GAl of buffer sub-circuit AMP) that controls a pulse duration of a transistor (switch Q1);
 a third circuit block (sub-circuit AMP) configured to activate or deactivate the transistor based on the PWM signal (GA2 of sub-circuit AMP is connected to gate of switch FET Q1); 
a fourth circuit (sub-circuit PFT1A) block configured to reset a magnetic flux in a transformer (transformer ) to a zero state when the transistor is deactivated (switch Q1); and a fifth circuit block (sub-circuit FBA ) configured to maintain an output of a stage below a predetermined value by adjusting a voltage across the transformer (sub-circuit PFT1A).  
In re to claim 9, Riggo discloses (Figs. 1-47A), wherein a number of the plurality of stages (primary and secondary side) is determined based on a voltage at an input of a first stage (see page 18, lines 4-14 and page 19, lines 14-26) .  
In re to claim 10, Riggo discloses (Figs. 1-47A), wherein a functional creepage distance or a minimum creepage distance is maintained within the transformer (transformer) depending on the stage (see page 33, lines 20-30 and page 34, lines 7-20).  
9. Claims 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stoltz “20190140474”.
In re to claim 11, Stoltz discloses a power train in a vehicle (FIG. 1 is a top-level schematic block diagram for an electrically regenerative accessory drive. Figs. 1-42 are considered as same embodiment ) comprising: a generator (motor generator 112) connecting an engine and a first power converter (power take off (PTO) 106) ) ; a second power converter  (motor driver converter (MDC) 114) connected to a motor (Motor generator 112), wherein the first power converter (power take off (PTO) 106) ) and the second power converter (motor driver converter (MDC) 114) are connected through a DC bus (the connection line between items of M/G 112, MDC 114 and battery assembly 116 ); and a power supply circuit with a plurality of stages configured to convert a first voltage to a second voltage where the first voltage is greater than the second voltage (see paragraph 0159, lines 1-5) , wherein the power supply circuit is connected to the DC bus (the connection line between items of M/G 112, MDC 114 and battery assembly 116 ).  
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz “20190140474” in view of Riggio “WO 01/26207”.
Stoltz discloses a power supply but have fails to discloses first, second, third, fourth and fifth circuit block.
However, Riggio discloses a first circuit block (resistor R2)  configured to provide a start-up power (resistor R2 provides start up power to the control element until the rectifier and regulator CP is at full output) to a second circuit block (Sub- circuit PWFM clock/PWM output pin CLK is connected to the input pin GAl of buffer sub-circuit AMP); the second circuit block configured to generate a Pulse-Width-Modulation (PWM) signal  (Sub- circuit PWFM clock/PWM output pin CLK is connected to the input pin GAl of buffer sub-circuit AMP) that controls a pulse duration of a transistor (switch Q1);
 a third circuit block (sub-circuit AMP) configured to activate or deactivate the transistor based on the PWM signal (GA2 of sub-circuit AMP is connected to gate of switch FET Q1); 
a fourth circuit (sub-circuit PFT1A) block configured to reset a magnetic flux in a transformer (transformer ) to a zero state when the transistor is deactivated (switch Q1); and a fifth circuit block (sub-circuit FBA ) configured to maintain an output of a stage 
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claimed invention to have modified the two- stage power factor AC to DC converter of Stoltz to include first, second, third, fourth and fifth circuit block as taught by Riggio in order to improve higher system efficiencies, higher power densities, lower operating temperatures, and, improved thermal tolerance thereby reducing or eliminating the need for forced air cooling per unit output, see page 3, lines 19-25..
 In re to claim 20, Riggo discloses (Figs. 1-47A), wherein a number of the plurality of stages (primary and secondary side) is determined based on a voltage at an input of a first stage (see page 18, lines 4-14 and page 19, lines 14-26) .  
In re to claim 21, Riggo discloses (Figs. 1-47A), wherein a functional creepage distance or a minimum creepage distance is maintained within the transformer (transformer) depending on the stage (see page 33, lines 20-30 and page 34, lines 7-20).  
Allowable Subject Matter
11. Claims 2-8 and 13-19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first circuit block comprises: a first diode electrically connecting a resistor and a first capacitor, wherein the resistor and the first capacitor are connected to an input of the stage; and a second diode electrically connecting a second capacitor and the fifth circuit block, wherein the first diode and the second diode are configured to maintain a voltage across a third capacitor included in the fifth circuit block greater than a voltage across the first capacitor when a power supply in the stage is above a predetermined threshold.”  
In re to claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first circuit block comprises: 26Attorney Docket No. 12776-126 a first diode electrically connecting a resistor and a first capacitor, wherein the resistor and the first capacitor are connected to the DC bus; and a second diode electrically connecting a second capacitor and the fifth circuit block, wherein the first diode and the second diode are configured to maintain a voltage across a third capacitor included in the fifth circuit block greater than a voltage across the first capacitor when a power supply in the stage is above a predetermined threshold.” 
In re to claims 3-8, claims 3-8 depend from claim 2, thus are also objected for the same reasons provided above. 
In re to claims 14-19, claims 14-19 depend from claim 13, thus are also objected for the same reasons provided above. 
Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839